PER CURIAM.
We affirm defendant’s convictions for possession and sale of cocaine. Contrary to defendant’s contention on appeal, it appears clear that there had been no entrapment under the objective test of Cruz v. State, 465 So.2d 516 (Fla.1985).
We reiterate that in this court’s view that objective test was not abolished by section 777.201, Florida Statutes (1987). See Bowser v. State, 555 So.2d 879 (Fla. 2d DCA 1989). Contra Krajewski v. State, 587 So.2d 1175 (Fla. 4th DCA 1991); Gonzalez v. State, 571 So.2d 1346 (Fla. 3d DCA 1990).
RYDER, A.C.J., and DANAHY and LEHAN, JJ., concur.